DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1-9 are objected to because of the following informalities:  Claim 1, line 4, the limitation “shaft gear” should be changed to “gear shaft”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10, 15, 17, and 19 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Chen (US 2005/0151331 A1).
With respect to claim 10, Chen discloses a size adjustable skate comprising shoe head 3 with adjustment slot 38, shoe insole 2 (said skate chassis 1 is considered part of said insole), adjustment telescopic device including first gear rack 36, second gear rack 13, located on different horizontal level and vertical sides of said adjustment slot, a gears 37, 31, and gear shaft 363, wherein when said when said gear 31 is engaged with said first gear rack, said shoe head is locked with said shoe insole, and when said gear 37 engages said rack 13, adjustment of said shoe head relative to said shoe insole is permitted, as shown in figures 1-5.

    PNG
    media_image1.png
    441
    475
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    584
    media_image2.png
    Greyscale

With respect to claim 15, said shoe insole comprises a guiding channel 1, and said shoe head includes a sliding guider C2 for sliding within said channel, as shown in figure 4.
With respect to claim 17, said shoe head includes an elongated retention slot 38 and retention member with enlarged head 17, for sliding within said slot, as shown in figure 5.
With respect to claim 19, said slot 38 appears to be located within a rigid retention panel 381 of said shoe head 3, as shown in figure 1.

Allowable Subject Matter
Claims 1-9 are allowed.
Claims 11-14, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/               Primary Examiner, Art Unit 3618